Appeal from a judgment of the County Court of Chemung County, rendered July 30, 1976, which adjudged the appellant a youthful offender and imposed an indeterminate term of imprisonment not to exceed three years. The appellant contends that the sentence imposed was harsh and excessive. A review of the record, however, including the report of the Chemung County Probation Department, reveals that there was ample support for incarceration. The record does not contain any basis for a finding that the trial court abused its discretion (cf. People v Caputo, 13 AD2d 861). Judgment affirmed. Koreman, P. J., Sweeney, Mahoney, Larkin and Herlihy, JJ., concur.